Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The present invention is directed toward a processor for training a machine learning model wherein four stages are used to process the training at four different degrees of precision.  Each stage collects accuracy results of the stage to be analyzed, and each stage proceeds at lower degrees of precision from the previous stage providing its inputs.  If the accuracy for a given stage is within a threshold value, the lower degree of precision is stored and indicated as an acceptable degree of precision for the preceding stage.  The closest prior arts of record are Lo (US 2019/0347553) and Stuart (“Investigating the Effects of Dynamic Precision Scaling on Neural Network Training”).
Lo teaches a processor for training a machine learning model wherein multiple stages are used to process the training at different degrees of precision.  The processor collects accuracy results to be analyzed, and each stage proceeds at lower degrees of precision from the previous stage providing its inputs.  Different degrees of precision are used depending on the need for an acceptable degree of precision for a given stage.  However, Lo fails to teach collecting accuracy results for each stage and comparing it to a threshold value to determine if the lower degree of precision is acceptable for a preceding stage.
Stuart teaches a processor for training a machine learning model using different degrees of precision wherein the precision is scaled based on an error rate and a lower degree of precision is stored and indicated as an acceptable degree of precision for the preceding stage.  However, Stuart also fails to teach the processor collecting accuracy results for each stage that are used to determine if the lower degree of precision is acceptable for a preceding stage.
Therefore, the references, when taken alone or in combination, do not teach a processor collecting accuracy results for each stage of a machine learning model hat are used to determine if a lower degree of precision is acceptable for a preceding stage in combination with each of the other elements of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tapia (US 2018/0268258) discloses a processor for training a machine learning model wherein accuracy results are collected and a plurality of stages are used.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J METZGER whose telephone number is (571)272-3105. The examiner can normally be reached Monday-Friday 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J METZGER/             Primary Examiner, Art Unit 2182